UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-1528


LEONEL SOLIS-ALVAREZ,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   April 25, 2014                   Decided:    May 20, 2014


Before TRAXLER,   Chief   Judge,   and   DUNCAN   and   FLOYD,   Circuit
Judges.


Dismissed by unpublished per curiam opinion.


Farhad Sethna, LAW OFFICES OF FARHAD SETHNA, Akron, Ohio, for
Petitioner.  Stuart F. Delery, Assistant Attorney General, Anh-
Thu P. Mai-Windle, Senior Litigation Counsel, Jeffrey R. Meyer,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Leonel Solis-Alvarez, a native and citizen of Mexico,

petitions   for     review    of      the   Board      of   Immigration        Appeals’

(“Board”) order dismissing his appeal of the immigration judge’s

order denying his application for cancellation of removal.                            See

8 U.S.C. § 1229b (2012).              In his brief, the Attorney General

renews his argument that we lack jurisdiction over this petition

for review.

            Because cancellation of removal is a form of relief

that lies within the discretion of the Attorney General, “no

court shall have jurisdiction to review any judgment regarding

the granting of relief under section . . . 1229b,” except that

the court of appeals retains the ability to review colorable

“constitutional      claims     or     questions       of   law”     raised    upon    a

petition for review.         See 8 U.S.C. § 1252(a)(2)(B)(i), (a)(2)(D)

(2012); see also Sorcia v. Holder, 643 F.3d 117, 124-25 (4th

Cir. 2011); Gomis v. Holder, 571 F.3d 353, 358 (4th Cir. 2009).

Upon review, we agree with the Attorney General that the legal

arguments   and    constitutional        claims      advanced      by   Solis-Alvarez

are   not   sufficiently        colorable       as     to   invoke      this   court’s

jurisdiction      under   § 1252(a)(2)(D).             See,    e.g.,    Jian    Pan    v.

Gonzales,   489 F.3d 80,    84    (1st     Cir.    2007)   (“To     trigger      our

jurisdiction [over a petition for review under the REAL ID Act],

the    putative      constitutional             or     legal       challenge       must

                                            2
be . . . colorable; that is, the argument advanced must, at the

very   least,    have       some    potential   validity.”);        Arias    v.   U.S.

Attorney   Gen.,      482 F.3d 1281,    1284    &    n.2    (11th   Cir.    2007)

(explaining that, “[f]or a constitutional claim to be colorable,

the alleged violation need not be substantial, but the claim

must   have    some    possible      validity”       (internal     quotation      marks

omitted)).

              Accordingly, we dismiss the petition for review.                      We

dispense      with    oral     argument      because       the    facts   and     legal

contentions     are   adequately       presented      in    the   materials      before

this court and argument would not aid the decisional process.



                                                                            DISMISSED




                                          3